                                      1   Matthew Tsai, Esq.
                                          Nevada Bar No. 14290
                                      2   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          3993 Howard Hughes Parkway, Suite 600
                                      3   Las Vegas, NV 89169
                                          Phone: 702-474-2642
                                      4   Fax: 702-949-8398
                                          Email: MTsai@lrrc.com
                                      5
                                          Attorneys for Defendant Synchrony Bank
                                      6
                                                                                UNITED STATES DISTRICT COURT
                                      7                                              DISTRICT OF NEVADA

                                      8    ADRIANA CARCELEN,                                 Case No. 2:19-cv-01533-APG-VCF

                                      9                            Plaintiff,                   JOINT MOTION AND ORDER FOR
                                                                                                   EXTENSION OF TIME FOR
                                     10              vs.                                       DEFENDANT SYNCHRONY BANK TO
                                                                                                   RESPOND TO COMPLAINT
                                     11                                                               (SECOND REQUEST)
                                           CITIBANK, N.A., a national banking
3993 Howard Hughes Pkwy, Suite 600




                                     12    association; SYNCHRONY BANK, a foreign
                                           corporation; EQUIFAX INFORMATION
                                     13    SOLUTIONS, INC., a foreign limited-liability
Las Vegas, NV 89169-5996




                                           company; EXPERIAN INFORMATION
                                     14    SOLUTIONS, INC., a foreign corporation;
                                           and TRANS UNION LLC, a foreign limited-
                                     15    liability company;

                                     16                            Defendants.

                                     17

                                     18          COME NOW Plaintiff Adriana Carcelen (“Plaintiff”) and Defendant Synchrony Bank

                                     19   (“Synchrony”), by counsel and pursuant to Local Rule IA 6-1, jointly move for an extension as

                                     20   follows:

                                     21                                    STATEMENT OF JOINT MOTION

                                     22          1.        On September 3, 2019, Plaintiff filed a Complaint with this Court [ECF No. 1].

                                     23          2.        Synchrony was served with the Complaint on September 23, 2019.

                                     24          3.        Synchrony’s response to the Complaint was originally due by October 14, 2019.

                                     25          4.        On October 15, 2019, this Court granted Plaintiff’s and Synchrony’s Joint Motion for

                                     26   Defendant Synchrony Bank to Respond to Complaint (the “First Request”), extending the time within

                                     27   which Synchrony was to respond to the Complaint until November 4, 2019.

                                     28          5.        Synchrony’s time to respond to the Complaint has not yet expired.
                                          JOINT MOTION AND ORDER FOR EXTENSION OF TIME FOR DEFENDANT SYNCHRONY BANK TO RESPOND TO COMPLAINT
                                                                                    (SECOND REQUEST)
                                      1
                                                 6.      The Parties have engaged in preliminary discussions in this matter.            Synchrony
                                      2
                                          continues investigating the allegations and believes that it is possible for the parties to reach an early
                                      3
                                          resolution. In order to explore the possibility of an early resolution, Synchrony desires a second
                                      4
                                          extension until November 18, 2019, to file a response to the Complaint.
                                      5
                                                 7.      Counsel for Synchrony conferred with counsel for Plaintiff regarding this Stipulation.
                                      6
                                          Counsel for Plaintiff agrees to the requested extension.
                                      7
                                                 8.      This Joint Motion is filed in good faith and not for dilatory or other improper purpose.
                                      8
                                          Plaintiff would not suffer any prejudice by the Court permitting Synchrony the requested extension of
                                      9
                                          time and has consented to the requested extension.
                                     10
                                                 9.      This is the second request for extension of time for Synchrony to respond to the
                                     11
                                          Complaint.
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                          DATED: November 4, 2019.                              DATED: November 4, 2019.
                                     13
Las Vegas, NV 89169-5996




                                           /s/ Matthew Tsai                                      /s/ Kevin L. Hernandez
                                     14    Matthew Tsai                                          Kevin L. Hernandez
                                           Nevada Bar No. 14290                                  Nevada Bar No. 12594
                                     15    LEWIS ROCA ROTHGERBER CHRISTIE LLP                    LAW OFFICE OF KEVIN L. HERNANDEZ
                                           3993 Howard Hughes Parkway, Suite 600                 8872 S. Eastern Avenue, Suite 270
                                     16    Las Vegas, NV 89169                                   Las Vegas, NV 89123

                                     17    Counsel for Defendant Synchrony Bank                  Counsel for Plaintiff Adriana Carcelen

                                     18

                                     19
                                                                                          ORDER
                                     20
                                                                                           IT IS SO ORDERED.
                                     21

                                     22
                                                                                           UNITED STATES MAGISTRATE JUDGE
                                     23
                                                                                           DATED: November 15, 2019
                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                            2
                                          JOINT MOTION AND ORDER FOR EXTENSION OF TIME FOR DEFENDANT SYNCHRONY BANK TO RESPOND TO COMPLAINT
                                                                                    (SECOND REQUEST)
